Exhibit 10.3

SPONSOR SUPPORT AGREEMENT

This Sponsor Support Agreement (as amended or otherwise modified from time to
time, the “Agreement”) is dated as of April 20, 2007 and is entered into by and
among SOUTHWEST CASINO AND HOTEL CORP., a Minnesota corporation (“SCHC”),
SOUTHWEST CASINO CORPORATION, a Nevada corporation (“SCC” and together with
SCHC, the “Sponsors”), and BLACK DIAMOND COMMERCIAL FINANCE, L.L.C., as Agent
(“Agent”) for the benefit of itself and the Lenders.  All capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the Credit Agreement referred to below.

RECITALS

WHEREAS, North Metro Harness Initiative, LLC, a Minnesota limited liability
company (“Borrower”), the other Loan Parties, Agent and the Lenders (as defined
therein) have entered into that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, as of the date hereof, Sponsors directly or indirectly own an equity
interest in the Borrower, desire to see the success of Borrower and shall
receive benefits from any Advances made or to be made pursuant to the Credit
Agreement; and

WHEREAS, it is a condition to Agent and Lenders entering into the Credit
Agreement that Sponsors execute and deliver this Agreement.

NOW, THEREFORE, in order to induce Agent and the Lenders to enter into the
Credit Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.             Covenants.  Sponsors hereby agree that, from and after the date
hereof until the Termination Date:

(a)                                  Each Sponsor shall, to the extent not
prohibited by one or more credit agreements or similar documents binding upon
Sponsors, directly or indirectly invest additional equity amounts in the
Borrower to the extent necessary to cause the Project to be completed and the
Project Opening to occur.

(b)                                 No Sponsor shall enter into any agreement,
or otherwise permit to exist, any restriction, contractual or otherwise, on any
Sponsor’s ability to make any investments in or to provide support to Borrower
other than those in existence on the date hereof.  Notwithstanding the
foregoing, a Sponsor may amend one or more existing credit agreements or similar
documents, or may refinance one or more existing credit agreements or similar
documents (either with the same lenders or with new lenders), provided that such
amended or new credit agreements or similar documents do not create any
additional restrictions not in existence on the date hereof.

(c)                                  Sponsors shall pay, or cause their
Affiliates to pay, to Agent, for the benefit of itself and the Lenders, any and
all dividends, distributions or payments of any kind made to any

1


--------------------------------------------------------------------------------


Sponsor or Affiliates of any Sponsor in violation of the provisions of the
Credit Agreement or any other Loan Document.

(d)                                 Each Sponsor will do or cause to be done all
things necessary to preserve, renew, and keep in full force and effect its legal
existence.

(e)                                  Each Sponsor will do or cause to be done
all things necessary to preserve and maintain all of its rights, licenses,
permits, privileges, and franchises material to the conduct of its business,
except where failure to do so could not reasonably be expected to have a
material adverse effect on its ability to perform its obligations hereunder.

(f)                                    Each Sponsor will comply in all material
respects with the requirements of all applicable laws, except where the failure
to comply could not reasonably be expected to have a material adverse effect on
its ability to perform its obligations hereunder.

2.             Representations.  Each Sponsor represents and warrants to Agent
and Lenders as of the date of this Agreement:

(a)                                  Each Sponsor is a company duly organized,
validly existing and in good standing under the laws of the state of its
formation.

(b)                                 Each Sponsor has all necessary corporate,
limited liability company, partnership, or other like power, authority, and
legal right to execute, deliver and perform fully and completely its obligations
under this Agreement and to carry on its business as now conducted; the
execution, delivery and performance by it of this Agreement has been duly
authorized by all necessary corporate, partnership or other like action on its
part and this Agreement has been duly and validly executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(c)                                  No authorizations, approvals, or consents
of, and no filings or registrations with, any Governmental Authority (other than
those already obtained), are necessary or advisable for (i) the execution,
delivery or performance by each Sponsor of this Agreement and (ii) the legality,
validity, binding effect or enforceability hereof or thereof.

(d)                                 Except as set forth on Schedule 2(d) hereto,
neither the execution and delivery of this Agreement, nor each Sponsor’s
compliance with or performance of the terms and provisions hereof or thereof
(i) will require the consent of or approval of any of Sponsors’ creditors, (ii)
will conflict with, violate, result in a breach of or require any consent under,
any contract to which any Sponsor is a party or bound, (iii) will conflict with
or result in a breach of, or require any consent under, either Sponsor’s charter
or by-laws (or other organizational document or operating agreement) or
(iv) will contravene any applicable law or regulation, or any order, writ,
injunction or decree of any court or

2


--------------------------------------------------------------------------------


Governmental Authority or any contract or agreement to which either Sponsor is a
party or to which either Sponsor’s assets are subject.

(e)                                  As of the date hereof, SCC owns directly,
beneficially, and of record not less than one-hundred percent (100%) of the
issued and outstanding capital stock of SCHC and such interests are not subject
to any Lien.

(f)                                    As of the date hereof, SCHC owns
directly, beneficially, and of record not less than fifty percent (50%) of the
issued and outstanding capital stock of the Borrower and such interests are not
subject to any Lien (other than pursuant to the Collateral Documents).

3.             Joint and Several Obligation.  Each obligation of a Sponsor
hereunder is a joint and several obligation of each Sponsor and each Sponsor is
fully liable for the payment and performance of such obligations, regardless of
the payment or performance thereof by any other Sponsor.

4.             No Deemed Waivers; Remedies Cumulative.  No failure or delay by
Agent or Lenders in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Borrower and Agent and
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by Sponsors therefrom shall in any event be effective
unless the same shall be permitted by Section 6, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

5.             Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered (a) by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

(i)                                     if to Sponsors, to:

Southwest Casino and Hotel Corp.

2001 Killebrew Drive

Bloomington, MN  55425

Attn:  Thomas E. Fox

Fax:  (952) 853-9991

With a copy to:           MTR Gaming Group, Inc.

Route 2 South

P.O. Box 356

Chester, WV  26034

Attn:  Patrick J. Arneault

Fax:  (304) 387-8367

3


--------------------------------------------------------------------------------


And a copy to:            Ruben & Aronson, LLP

4800 Montgomery Lane, Suite 150

Bethesda, MD  20814

Attention:  Lawrence A. London, Esq.

Fax: (301) 951-9636

 (ii)                               if to Agent, to:

Black Diamond Commercial Finance, L.L.C.

One Sound Shore Drive

Greenwich, CT  06830

ATTN: North Metro Harness Initiative, Account Officer

Fax:  (203) 674-7808

With a copy to:           Latham & Watkins LLP

Sears Tower, Suite 5800

233 South Wacker Drive

Chicago, Illinois  60606

Attention: Jeffrey G. Moran

Fax: (312) 993-9767

Any party hereto may change its address, telecopy number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given when transmitted by confirmed telecopier or electronic mail or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.

6.             Amendments.  Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.

7.             Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Sponsors may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of Agent.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, the Lenders and their respective successors and assigns permitted
hereby) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

8.             Survival.  Except to the extent expressly provided by this
Agreement, all covenants, agreements, representations and warranties made by
Sponsors herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement and the Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

4


--------------------------------------------------------------------------------


9.             Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

10.           Governing Law; Submission to Jurisdiction; Etc.  EACH PARTY HERETO
HEREBY CONSENTS AND AGREES THAT:

(a)                                  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b)                                 THE STATE OR FEDERAL COURTS LOCATED IN NEW
YORK COUNTY, STATE OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SPONSORS, AGENT AND LENDERS PERTAINING
TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT,
PROVIDED, THAT AGENT, LENDERS AND SPONSORS ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE NEW YORK COUNTY. 
SPONSORS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH SPONSOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.  EACH SPONSOR HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH SPONSOR AT THE ADDRESS SET FORTH
IN SECTION 5 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.  NOTWITHSTANDING THE FOREGOING, EACH SPONSOR
HEREBY APPOINTS CT CORPORATION SYSTEM, LOCATED 111 EIGHTH AVENUE, 13TH FLOOR,
NEW YORK, NY 10011, U.S.A. AS ITS AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING
IN ANY COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH THIS AGREEMENT.

(c)                                  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY

5


--------------------------------------------------------------------------------


IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT AND/OR LENDERS AND
SPONSORS ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
RELATED HERETO.

11.           Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement constitutes the entire
contract between and among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
when it shall have been executed by each of the parties that appear in the
preamble hereto and when Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto, Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

12.           Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

13.           Expenses.  Sponsors will, upon demand, pay to Agent and Lenders
all reasonable fees and expenses, including attorney’s fees and expenses,
incurred by Agent and/or Lenders in connection with the exercise or enforcement
of any of their rights, remedies or interests under or related to this
Agreement.

[remainder of page intentionally left blank]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPONSORS

 

 

 



 

SOUTHWEST CASINO CORPORATION

 

 

 

 

 

 

 

 

By:

  /s/

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

 

 

 

By:

  /s/

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



 

BLACK DIAMOND COMMERCIAL

 

 

FINANCE, L.L.C., as Agent

 

 

 

 

 

By:

  /s/

 

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to SCC Sponsor Support Agreement]


--------------------------------------------------------------------------------